DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on October 11, 2022 is acknowledged.
Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2022.
Claims 7-11 are new and depend from elected claim 3.  Claims 3-11 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (EP 1 930 012 A1).
Regarding claims 3-8 and 11, Yamasaki et al. disclose a cellooligosaccharide containing composition wherein the cellooligosaccharide component comprises cellobiose and one or more selected from the group consisting of cellotriose, cellotetraose, cellopentaose, and cellohexaose ([0032]).  Given Yamasaki et al. disclose a composition comprising cellobiose and one or more selected from the group consisting of cellotriose, cellotetraose, cellopentaose and cellohexaose (DP 6), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have chosen any combination of cellooligosaccharides EPincluding wherein the composition comprises, for example, cellobiose and cellopentaose (i.e. DP of 5) wherein the cellopentaose represents the principal cellooligosaccharide in the composition and is present in an amount of more than 50% of the cellooligosaccharide material.
Yamasaki et al. disclose the cellooligosaccharide containing composition also comprises an oligosaccharide and/or a very sweet sweetener ([0102]).  Yamasaki et al. disclose wherein the (a) oligosaccharides are compounds classified as sweeteners in "Japanese Standards of Food Additives" (published by Hirokawa-Shoten Ltd.) including monosaccharides such as galactose, fructose, mannose, arabinose, rhamnose, ribose, xylose, sorbose, and reduction products thereof, disaccharides such as sucrose, melibiose, trehalose, lactose, maltose, gentiobiose, laminaribiose, lactulose, xylobiose, and reduction products thereof, trisaccharides such as lactosucrose, raffinose, maltotriose, isomaltose, paratinose, kestose, and gentiosyl cellobiose, and reduction products thereof, tetrasaccharides such as maltotetraose, cellotriose, nistose, and reduction products thereof, penta- or hexasaccharides such as maltopentaose, maltohexaose, and reduction products thereof, cyclic oligosaccharides such as β-cyclodextrin, cyclodextrin, and dextran, water-soluble polysaccharides such as non-digestible dextrin, polydextrose, gum arabic, carboxymethylcellulose, guar gum, curdlan, and reduction products thereof, sugar alcohols such as sorbitol, xylitol, multilol, mannitol, and lactitol ([0104]); and (b) very sweet sweeteners are compounds classified as very sweet sweeteners in "Japanese Standards of Food Additives" (published by Hirokawa-Shoten Ltd.) such as saccharin, licorice (glycyrrhizin), stevia, aspartame, sucralose, and acesulfame potassium ([0105]).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759